Citation Nr: 1703565	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty in United States Marine Corps from June 1981 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of entitlement to service connection for a right shoulder disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim of entitlement to service connection for a right shoulder disability was previously considered and denied by the RO in August 1993. The RO informed the Veteran of that decision and of his appellate rights.  Although the Veteran filed a Notice of Disagreement (NOD) with the August 1993 rating decision, he did not perfect his appeal following a December 1993 Statement of the Case (SOC).  Additionally, new and material evidence was not submitted within one year of the August 1993 rating decision.  

2. The evidence received since the December 1993 SOC is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for a right shoulder disability.




CONCLUSIONS OF LAW

1. The August 1993 rating decision denying service connection for a right shoulder disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2. New and material evidence has been received and the claim for entitlement to a right shoulder disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim for service connection for right shoulder disability.

Generally, a claim that was denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering the VA's duty to assist. Id. at 118.  

In the present case, the RO previously considered and denied the Veteran's claim for service connection for a right shoulder disability in an August 1993 rating decision. The Veteran was notified of the decision and of his appellate rights in an August 1993 letter. In October 1993, he filed an NOD and an SOC was issued December 1993. However, the Veteran did not file a formal appeal (VA Form 9) or submit new and material evidence within one year of receiving the rating decision. Therefore, the August 1993 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

At the time of the prior decision, the evidence of record included the Veteran's lay statements, service treatment records, and a private treatment record from Christiana Medical Center. Service treatment records indicate that the Veteran was carrying a large load of food (approximately 40 lbs.) to the chow hall. After throwing the loads into a truck, the Veteran injured his right shoulder. The service treatment records note that the Veteran sought treatment for a sprained right shoulder and right arm pain. In support of his claim, the Veteran added that he wore a sling for his shoulder for a period of four months during physical training. 

Post-service treatment records indicated that the Veteran's private physician diagnosed tendinitis in the right shoulder in 1991, and noted that the Veteran did not have any significant problems with his right shoulder until three or four months prior, after performing heavy duty work at an aluminum fabricating company. The Veteran ultimately underwent excision and resection of the right distal clavicle. 

The RO denied entitlement to service connection for a right shoulder disability, finding that the 1981 right shoulder injury resolved and was unrelated to the chronic disability that had its onset in 1991, and, thus, there was no nexus to service. 

The Veteran sought to reopen his claim for service connection for a right shoulder disability in April 2010. The evidence received since the August 1993 rating decision includes evidence that is both new and material to the causal relationship of the claim. Specifically, the Veteran's lay statements in his 2011 NOD and 2010 and 2011 supporting statements, the appellate brief, and VA outpatient treatment records (dated from August 2009 to March 2010) provide a basis to reopen the Veteran's claim for service connection for a right shoulder disability. 

In the various lay statements of record, the Veteran again asserted that he injured his right shoulder in 1981, which was surgically repaired in 1992, and since that time received continuous treatment at the Perry Point and Baltimore VA Medical Centers.  The newly-received VA treatment records reflect diagnoses of post-surgical changes of the distal right clavicle and degenerative spurring.  These records also reflect that the Veteran was status post injury in service in 1981.  In January 2010, the Veteran endorsed longstanding right shoulder pain dating to service in the 1980s.

The Board finds the new evidence indicating X-ray findings of degenerative changes/spurring of right shoulder arthritis with notation of injury in 1981, and  continuity of symptomatology provides a potential link between the current right shoulder disability and  service-an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a)(2016).  Thus, the Board finds that the evidence is both new and material, and the claim for entitlement for service connection for a right shoulder disability is reopened.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disability is reopened.


REMAND

The Board finds that a remand is necessary in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim. 38 C.F.R. § 3.159 (c)(4)(i). A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service or to a service-connected disability. McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

As noted above, the Veteran contends that he injured his right shoulder in 1981 and that he had continuous physical therapy and treatment up until his discharge in 1988. Additionally, service treatment records show that the Veteran had a right shoulder injury and accompanying pain in 1981. 

Following service, the Veteran was diagnosed with tendinitis in the right shoulder in 1991.  Thereafter, he underwent a resection of his distal clavicle.  More recent VA treatment records indicate that the Veteran continues to have right shoulder pain with tendinopathy of his rotator cuff as well as impingement that warrants additional surgical intervention. X-ray revealed post-surgical changes of the distal right clavicle as well as degenerative spurring.  Likewise, the Veteran asserts that he has constant pain and his right shoulder injury has presented a lifetime limitation since 1981.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of the right shoulder disability. In light of the documented medical history, the Veteran's lay statements, and the low threshold requirement for evidence that indicates that the claimed disability or symptoms may be associated with service, the Veteran should be afforded a VA examination that addresses the nature and etiology of his right shoulder disability claim. McLendon, supra.

In October 2011, the Veteran indicated that he requested additional medical records that were not associated with the claims file. Since VA has notice of potentially outstanding VA medical records, there is a duty to attempt to obtain these records. Additionally, the record does not contain any VA medical records dated since March 2010. Therefore, on remand, the AOJ should obtain any outstanding VA medical records. See 38 U.S.C.A. § 5103A (2016). 

In addition, the record reflects that the Veteran's service personnel records, including his DD-214, are not of record.  These records should likewise be obtained while the matter is on remand.
Accordingly, the case is REMANDED for the following action:
1. The AOJ should take all appropriate steps to obtain the Veteran's service personnel records, to include contacting the National Personnel Records Center, the Records Management Center, and any other appropriate entity, to request complete service personnel records, to include, if available, a complete copy of the Veteran's DD-214.

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any right shoulder disability. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records from the Perry Point, Baltimore, and Philadelphia VA Medical Centers.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of the right shoulder disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely (a 50 percent or greater probability) as not that the right shoulder disability had its onset during active duty or is causally or etiologically related to his military service, to include any injury or symptomatology therein. 

In providing this opinion, the examiner should discuss medically known or theoretical causes of the right shoulder disability and describe how such a disability generally presents or develops in most cases, in determining the likelihood that the current disability is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


